Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 1 of 108




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OKLAHOMA

        (1) SHIRLEY DIONE WEBSTER                       )
        (2) DWAYNE MARVIN GARRET                        )
                                                        )
                                                        )
           Plaintiffs,                                  )
                                                        )
           v.                                           )   Case No. 19-cv-00595-GKF-FHM
                                                        )
     (1) UNITED STATES OF AMERICA,                      ) Removed from Tulsa County District
     (2) WILLIAM BARR,                                  ) Court Case No. CJ-2019-4167
     (3) JIM FELTE,                                     )
     (4) BARBARA LYNN,                                  )
     (5) IRMA CARRILLO RAMIREZ,                         )
     (6) RICK ESSER,                                    )
     (7) WASHINGTON COUNTY,                             )
     (8) JIM WALTON,                                    )
     (9) SONYA WEBSTER,                                 )
    (10) MICHAEL GANN,                                  )
    (11) JAMES VACLAW,                                  )
    (12) BRIAN GORDON,                                  )
    (13) CARLOTTA GORDON ALIAS LOWE,                    )
                                                        )
           Defendants.                                  )

                                      NOTICE OF REMOVAL

          The United States of America, William Barr, Barbara Lynn, Jim Felte, Irma Carillo

   Ramirez, and Michael Gann 1 (collectively “Defendants”), by and through R. Trent Shores, United

   States Attorney for the Northern District of Oklahoma, and Rachael F. Zintgraff, Assistant United

   States Attorney, for their Notice of removal pursuant to 28 U.S.C. § 1442, hereby state as follow:

   1.     On October 23, 2019, Shirley Dione Webster and Dwayne Marvin Garret (“Plaintiffs”)

   filed a Petition against Defendants, as well as “Rick Esser, Washington County, Jim Walton, Sonya

   Webster, James Vaclaw, Brian Gordon, and Carlotta Gordan alias Lowe” in Tulsa County District

   Court Case No. CJ-2019-4167. (Docket Sheet in Tulsa County District Court Case No. CJ-2019-



   1 Although the name of Defendant Gann is misspelled, for ease of reference, the spelling used
   by Plaintiffs will be used in this Notice.
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 2 of 108




   4167, attached as Exhibit 1; Petition filed in Tulsa County District Court Case No. CJ-2019-4167,

   attached as Exhibit 2).

   2.      Plaintiffs’ Petition alleges bank fraud and criminal accessory under 18 U.S.C. §1344, and

   cites other federal criminal statutes, including 18 U.S.C. § 1961-1968. (Ex. 2). Plaintiffs further

   allege Defendants worked in concert to obstruct justice and violate Articles 1 and 7 of the U.S.

   Constitution. Id. at 2-3. Plaintiffs request that “justice under the color of law be served under

   the recommendation under the Motion to Compel in Case # 3:19-CV-1310M, along with the

   existing bank fraud that we are filing in which we are asking 42 million dollars in damages under

   the Criminal Reform Act.” Id. at 4.

   3.      The Petition appears to name the individual Defendants in their official capacities as federal

   officials or officers of the federal court.

   4.      The United States is entitled to remove the Tulsa County District Court Case No. CJ-2019-

   4167 pursuant to 28 U.S.C. § 1442, which provides, in pertinent part:

           (a) A civil action or criminal prosecution that is commenced in a State court and
               that is against or directed to any of the following may be removed by them to
               the district court of the United States for the district and division embracing the
               place wherein it is pending:

               (1) The United States or any agency thereof or any officer (or any person acting
                   under that officer) of the United States or of any agency thereof, in an
                   official or individual capacity, for or relating to any act under color of such
                   office or on account of any right, title or authority claimed under any Act of
                   Congress for the apprehension or punishment of criminals or the collection
                   of the revenue.
                                                          ***
              (3) Any officer of the courts of the United States, for or relating to any act under
                 color of office or in the performance of his duties[.]

           Id. § 1442(a)(1), (3).

   5.      Defendants in this case include the United States, officers of the United States, and officers

                                                     2
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 3 of 108




   of the courts of the United States such that removal to this Court is proper under 28 U.S.C. § 1442.

          WHEREFORE, the United States of America, William Barr, Jim Felte, Barbara Lynn, Irma

   Carrillo Ramirez, and Michael Gann hereby give notice of removal of Tulsa County District Court

   Case No. Case No. CJ-2019-4167 to the United States District Court for the Northern District of

   Oklahoma.

                                                 Respectfully submitted,

                                                 UNITED STATES OF AMERICA

                                                 R. TRENT SHORES
                                                 United States Attorney

                                                 s/Rachael F. Zintgraff
                                                 RACHAEL F. ZINTGRAFF, OBA No. 31597
                                                 Assistant United States Attorney
                                                 110 West 7th Street, Suite 300
                                                 Tulsa, Oklahoma 74119
                                                 T: 918-382-2719
                                                 F: 918-560-7948
                                                 Rachael.Zintgraff@usdoj.gov




                                                    3
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 4 of 108




                                   CERTIFICATE OF SERVICE

           I hereby certify that on November 6, 2019, via U.S. Mail and electronic mail, I transmitted
   the forgoing to the following:

          Shirley Dione Webster
          P.O. Box 217 HC 61
          Lenapah, Oklahoma 74042

          Dwayne Marvin Garrett
          395241 West 3000 Road
          Ochelata, Oklahoma 74051
          Plaintiffs

          Don Newberry
          500 S. Denver Ave.
          Tulsa, Oklahoma 74103
          Tulsa County Court Clerk

                                                s/Michelle Hammock
                                                Michelle Hammock
                                                Paralegal Specialist




                                                   4
 OSCN4:19-cv-00595-GKF-FHM
Case  Case Details                                                      Page
                           Document 2 Filed in USDC ND/OK on 11/06/19 Page   1 of
                                                                           5 of   6
                                                                                108




The information on this page is NOT an official record. Do not rely on the correctness or completeness of
this information. Verify all information with the official record keeper. The information contained in this report
is provided in compliance with the Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is
governed by this act, as well as other applicable state and federal laws.

       IN THE DISTRICT COURT IN AND FOR TULSA COUNTY, OKLAHOMA

  SHIRLEY DIONE WEBSTER,
       Plaintiff, and
  DWAYNE MARVIN GARRETT,
       Plaintiff,
  v.
  UNITED STATES OF AMERICA,
       Defendant, and
  WILLIAM BARR,
       Defendant, and
  JIM FELTE,
       Defendant, and
  BARBARA LYNN,
       Defendant, and
                                                           No. CJ-2019-4167
  IRMA CARRILLO RAMIREZ,
                                                           (Civil relief more than $10,000: FRAUD)
       Defendant, and
  RICK ESSER,
                                                           Filed: 10/23/2019
       Defendant, and
  WASHINGTON COUNTY,
       Defendant, and
                                                           Judge: Civil Docket C
  JIM WALTON,
       Defendant, and
  SONYA WEBSTER,
       Defendant, and
  MICHAEL GANN,
       Defendant, and
  JAMES VACLAW,
       Defendant, and
  BRIAN GORDON,
       Defendant, and
  CARLOTTA GORDAN, ALIAS,
  LOWE
       Defendant.


 PARTIES
                                                                                         “Exhibit 1”

http://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=cj-2019-4167                       11/5/2019
 OSCN4:19-cv-00595-GKF-FHM
Case  Case Details                                                      Page
                           Document 2 Filed in USDC ND/OK on 11/06/19 Page   2 of
                                                                           6 of   6
                                                                                108




BARR, WILLIAM, Defendant
ESSER, RICK, Defendant
FELTE, JIM, Defendant
GANN, MICHAEL, Defendant
GARRETT, DWAYNE MARVIN, Plaintiff
GORDAN, CARLOTTA, Defendant
GORDON, BRIAN, Defendant
LYNN, BARBARA, Defendant
RAMIREZ, IRMA CARRILLO, Defendant
UNITED STATES OF AMERICA, Defendant
VACLAW, JAMES, Defendant
WALTON, JIM, Defendant
WASHINGTON COUNTY, Defendant
WEBSTER, SHIRLEY DIONE, Plaintiff
WEBSTER, SONYA, Defendant



 ATTORNEYS
 Attorney                                                                    Represented Parties
 PRO SE                                                                      WEBSTER, SHIRLEY DIONE
                                                                             GARRETT, DWAYNE MARVIN



 EVENTS
 None


 ISSUES
For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.



 Issue # 1.              Issue: FRAUD (FRAUD)
                         Filed By: GARRETT, DWAYNE MARVIN
                         Filed Date: 10/23/2019

                         Party Name                                      Disposition Information
                         Defendant:
                         UNITED STATES OF AMERICA
                         Defendant: BARR, WILLIAM
                         Defendant: FELTE, JIM
                         Defendant: LYNN, BARBARA




http://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=cj-2019-4167                      11/5/2019
 OSCN4:19-cv-00595-GKF-FHM
Case  Case Details                                                      Page
                           Document 2 Filed in USDC ND/OK on 11/06/19 Page   3 of
                                                                           7 of   6
                                                                                108



                Party Name                   Disposition Information
                Defendant:
                RAMIREZ, IRMA CARRILLO
                Defendant: ESSER, RICK
                Defendant:
                GORDAN, CARLOTTA
                Defendant:
                WASHINGTON COUNTY
                Defendant: WALTON, JIM
                Defendant:
                WEBSTER, SONYA
                Defendant: GANN, MICHAEL
                Defendant: VACLAW, JAMES
                Defendant: GORDON, BRIAN

 Issue # 2.     Issue: FRAUD (FRAUD)
                Filed By: WEBSTER, SHIRLEY DIONE
                Filed Date: 10/23/2019

                Party Name                   Disposition Information
                Defendant:
                UNITED STATES OF AMERICA
                Defendant: BARR, WILLIAM
                Defendant: FELTE, JIM
                Defendant: LYNN, BARBARA
                Defendant:
                RAMIREZ, IRMA CARRILLO
                Defendant: GORDON, BRIAN
                Defendant:
                GORDAN, CARLOTTA
                Defendant: ESSER, RICK
                Defendant:
                WASHINGTON COUNTY
                Defendant: WALTON, JIM
                Defendant:
                WEBSTER, SONYA
                Defendant: GANN, MICHAEL
                Defendant: VACLAW, JAMES


 DOCKET



http://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=cj-2019-4167   11/5/2019
 OSCN4:19-cv-00595-GKF-FHM
Case  Case Details                                                      Page
                           Document 2 Filed in USDC ND/OK on 11/06/19 Page   4 of
                                                                           8 of   6
                                                                                108



 Date      Code          Description                                    Count Party Amount

10-23-2019 TEXT          CIVIL RELIEF MORE THAN $10,000 INITIAL           1
                         FILING.

10-23-2019 FRAUD         FRAUD

10-23-2019 DMFE          DISPUTE MEDIATION FEE                                        $ 7.00

10-23-2019 PFE1          PETITION                                                   $ 163.00
                         Document Available (#1045268769)   TIFF
                            PDF

10-23-2019 PFE7          LAW LIBRARY FEE                                              $ 6.00

10-23-2019 OCISR         OKLAHOMA COURT INFORMATION SYSTEM                           $ 25.00
                         REVOLVING FUND

10-23-2019 OCJC          OKLAHOMA COUNCIL ON JUDICIAL                                 $ 1.55
                         COMPLAINTS REVOLVING FUND

10-23-2019 OCASA         OKLAHOMA COURT APPOINTED SPECIAL                             $ 5.00
                         ADVOCATES

10-23-2019 SSFCHSCPC     SHERIFF'S SERVICE FEE FOR COURTHOUSE                        $ 10.00
                         SECURITY PER BOARD OF COUNTY
                         COMMISSIONER

10-23-2019 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON                               $ 1.00
                      COURTHOUSE SECURITY PER BOARD OF
                      COUNTY COMMISSIONER

10-23-2019 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE ON $1.55                        $ 0.16
                       COLLECTION

10-23-2019 SJFIS         STATE JUDICIAL REVOLVING FUND -                              $ 0.45
                         INTERPRETER AND TRANSLATOR SERVICES

10-23-2019 DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE ON                            $ 0.23
                      $1.55 COLLECTIONS

10-23-2019 DCADMIN05     DISTRICT COURT ADMINISTRATIVE FEE ON $5                      $ 0.75
                         COLLECTIONS

10-23-2019 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON                            $ 1.50
                      COURTHOUSE SECURITY PER BOARD OF
                      COUNTY COMMISSIONER

10-23-2019 CCADMIN04     COURT CLERK ADMINISTRATIVE FEE ON                            $ 0.50
                         COLLECTIONS

10-23-2019 SMF           SUMMONS FEE (CLERKS FEE) 14                                $ 140.00




http://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=cj-2019-4167   11/5/2019
 OSCN4:19-cv-00595-GKF-FHM
Case  Case Details                                                      Page
                           Document 2 Filed in USDC ND/OK on 11/06/19 Page   5 of
                                                                           9 of   6
                                                                                108



 Date      Code          Description                                    Count Party Amount

10-23-2019 SMIP          SUMMONS ISSUED - PRIVATE PROCESS
                         SERVER

10-23-2019 TEXT          OCIS HAS AUTOMATICALLY ASSIGNED JUDGE
                         CIVIL DOCKET C TO THIS CASE.

10-23-2019 ADJUST        ADJUSTING ENTRY: MONIES DUE TO AC09-                         $ 9.06
                         CARD ALLOCATION

10-23-2019 ACCOUNT       ADJUSTING ENTRY: MONIES DUE TO THE
                         FOLLOWING AGENCIES REDUCED BY THE
                         FOLLOWING AMOUNTS:
                         CJ-2019-4167: AC88 SHERIFF’S SERVICE FEE
                         FOR COURT HOUSE SECURITY -$0.25
                         CJ-2019-4167: AC79 OCIS REVOLVING FUND
                         -$0.63
                         CJ-2019-4167: AC67 DISTRICT COURT
                         REVOLVING FUND -$0.07
                         CJ-2019-4167: AC65 STATE JUDICIAL
                         REVOLVING FUND, INTERPRETER SVCS -$0.02
                         CJ-2019-4167: AC64 DISPUTE MEDIATION FEES
                         CIVIL ONLY -$0.18
                         CJ-2019-4167: AC59 COUNCIL ON JUDICIAL
                         COMPLAINTS REVOLVING FUND -$0.04
                         CJ-2019-4167: AC58 OKLAHOMA COURT
                         APPOINTED SPECIAL ADVOCATES -$0.13
                         CJ-2019-4167: AC31 COURT CLERK REVOLVING
                         FUND -$0.05
                         CJ-2019-4167: AC23 LAW LIBRARY FEE CIVIL
                         AND CRIMINAL -$0.15
                         CJ-2019-4167: AC01 CLERK FEES -$7.54




http://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=cj-2019-4167   11/5/2019
 OSCN
Case   Case Details
     4:19-cv-00595-GKF-FHM                                               Page
                           Document 2 Filed in USDC ND/OK on 11/06/19 Page 10 6ofof108
                                                                                    6



 Date       Code          Description                                    Count Party Amount

 10-23-2019 ACCOUNT       RECEIPT # 2019-4011496 ON 10/23/2019.
                          PAYOR: GARRETT/DWAYNE TOTAL AMOUNT
                          PAID: $ 362.14.
                          LINE ITEMS:
                          CJ-2019-4167: $295.46 ON AC01 CLERK FEES.
                          CJ-2019-4167: $9.06 ON AC09 CARD
                          ALLOCATIONS.
                          CJ-2019-4167: $5.85 ON AC23 LAW LIBRARY FEE
                          CIVIL AND CRIMINAL.
                          CJ-2019-4167: $1.61 ON AC31 COURT CLERK
                          REVOLVING FUND.
                          CJ-2019-4167: $4.87 ON AC58 OKLAHOMA
                          COURT APPOINTED SPECIAL ADVOCATES.
                          CJ-2019-4167: $1.51 ON AC59 COUNCIL ON
                          JUDICIAL COMPLAINTS REVOLVING FUND.
                          CJ-2019-4167: $6.82 ON AC64 DISPUTE
                          MEDIATION FEES CIVIL ONLY.
                          CJ-2019-4167: $0.43 ON AC65 STATE JUDICIAL
                          REVOLVING FUND, INTERPRETER SVCS.
                          CJ-2019-4167: $2.41 ON AC67 DISTRICT COURT
                          REVOLVING FUND.
                          CJ-2019-4167: $24.37 ON AC79 OCIS REVOLVING
                          FUND.
                          CJ-2019-4167: $9.75 ON AC88 SHERIFF’S
                          SERVICE FEE FOR COURT HOUSE SECURITY.




 http://www.oscn.net/dockets/GetCaseInformation.aspx?db=tulsa&number=cj-2019-4167   11/5/2019
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 11 of 108




                                                                   “Exhibit 2”
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 12 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 13 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 14 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 15 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 16 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 17 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 18 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 19 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 20 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 21 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 22 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 23 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 24 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 25 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 26 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 27 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 28 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 29 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 30 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 31 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 32 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 33 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 34 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 35 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 36 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 37 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 38 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 39 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 40 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 41 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 42 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 43 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 44 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 45 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 46 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 47 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 48 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 49 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 50 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 51 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 52 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 53 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 54 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 55 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 56 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 57 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 58 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 59 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 60 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 61 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 62 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 63 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 64 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 65 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 66 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 67 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 68 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 69 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 70 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 71 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 72 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 73 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 74 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 75 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 76 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 77 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 78 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 79 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 80 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 81 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 82 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 83 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 84 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 85 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 86 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 87 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 88 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 89 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 90 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 91 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 92 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 93 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 94 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 95 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 96 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 97 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 98 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 99 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 100 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 101 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 102 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 103 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 104 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 105 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 106 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 107 of 108
Case 4:19-cv-00595-GKF-FHM Document 2 Filed in USDC ND/OK on 11/06/19 Page 108 of 108
